Citation Nr: 0121541	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  93-10 111	)	DATE
	)
	)

On appeal from the decision of the Vocational Rehabilitation 
and Counseling
Officer of the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from January 1970 to January 
1974.  This matter was last before the Board of Veterans' 
Appeals (Board) in December 1999, following a January 1999 
remand by the United States Court of Appeals for Veterans 
Claims (Court), pursuant to a joint motion for remand filed 
by the parties.  

 
REMAND

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

Upon careful review of the record in light of the VCAA, the 
Board is of the opinion that a further remand of this matter 
is necessary.

In May 1999, the appellant through his representative 
forwarded several documents to the Board in support of his 
claim.  Among the documents submitted was a letter from the 
appellant, dated April 20, 1999, in which the appellant 
stated, "I am enclosing a copy of a review of my MRI films by 
a Doctor [W.]."  Although the appellant's letter contains a 
letter from the appellant's former legal counsel to Dr. W., 
the material attached to the letter does not include a copy 
of Dr. W.'s report.  In other words, the sole document 
reporting the physician's findings is authored by the 
appellant's former legal counsel, not the physician in 
question.    

As noted, the VCAA provides in part that VA is to assist a 
claimant seeking benefits by obtaining evidence necessary to 
substantiate the claim, including records that were generated 
by non-Governmental sources.  Based on the veteran's letter 
of April 1999, it is very likely that additional, relevant 
medical reports are available and have not been included in 
the claims folder.

Accordingly, this matter is REMANDED for the following 
development:

1.  The agency of original jurisdiction 
(AOJ) must ensure that the claims folder 
includes all available relevant medical 
reports, to include Dr. W.'s review of 
the veteran's MRI films, if available, 
and any other relevant records of 
treatment of the veteran by Dr. W. that 
may be available.

2.  The AOJ must take such additional 
development  action as it deems proper 
with respect to the claim at issue.  In 
particular, the AOJ should follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to notice and development of the 
claims.  Following such development, the 
AOJ should review and readjudicate the 
claim, to include a review of the claim 
by a VA counseling psychologist for a 
determination as to whether the veteran 
has a serious employment handicap, taking 
into account all additional evidence 
added to the claims folder as a result of 
this remand.  If any such action does not 
resolve the claim to the appellant's 
satisfaction, the AOJ shall issue the 
appellant a Supplemental Statement of the 
Case. The appellant should be given 
notice of, and appropriate opportunity to 
exercise, his appeal rights.  Thereafter, 
the case should be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice 
is obtained.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT 	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



